Citation Nr: 1754709	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  09-47 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to higher initial ratings for lumbar spine spondylosis with facet osteoarthropathy, rated as noncompensable prior to May 20, 2011, rated as 10 percent disabling effective May 20, 2011, and rated as 20 percent disabling effective October 22, 2014.

2.  Entitlement to a rating in excess of 20 percent for left knee chondromalacia and Osgood Schlatter disease from October 22, 2014.

3.  Entitlement to a rating in excess of 20 percent for right knee chondromalacia and Osgood Schlatter disease, status post arthroscopic surgery with partial lateral meniscectomy from October 22, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2015, December 2015, and March 2017 for further development.  

The Veteran presented testimony at a Board hearing in October 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Lumbar spine
In December 2015 and again in March 2017, the Board remanded the issue of entitlement to higher initial ratings for lumbar spine spondylosis with facet osteoarthropathy, so that the Veteran could undergo a neurologic examination for the purpose of determining whether or not his lumbar spine disability results in radicular symptoms.  The reason that the Board remanded for such an examination was that the March 2015 VA examiner summarized an October 2014 lumbar spine MRI but left out a reference to possible nerve implications.  Specifically, the MRI report stated that at L3-L4, "there is mild disc bulge no more than a couple of millimeters, with very slight effacement of the ventral thecal sac.  There is mild facet arthropathy.  Disc bulge may abut exiting nerve root rightward, lateral foraminal to far lateral distribution.  Neural foramen remain patent." [Emphasis added] (VBMS, 10/28/14, p. 13; see also Representative's Brief, VBMS, 11/3/15).   
 
The Veteran has not undergone a neurologic examination.  Instead, the RO obtained an addendum opinion from the March 2015 orthopedic examiner, which was dated in February 2016.  The examiner began by stating "I do not understand the question."  He then opined that the Veteran did not have radicular symptoms.  However, he did not conduct a neurologic examination or address the above referenced findings of the October 2014 MRI.  

Since the March 2017 remand, it does not appear that any action has been taken.  The Veteran still has not undergone the appropriate neurologic examination.

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Knees
In its March 2017 remand, the Board pointed out that the Court held in Correia v. McDonald, 28 Vet. App. 158 (2016) that range of motion testing should include testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint.  Prior examinations do not contain all relevant findings.  Thus, the Board remanded for a new examination and for further adjudication of the issues of entitlement to a rating in excess of 20 percent for either knee from October 22, 2014 forward.  

Since the March 2017 remand, it does not appear that any action has been taken.  The Veteran still has not undergone the appropriate examination.

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA neurologic examination for the purpose of determining whether or not the Veteran's lumbar spine disability results in radicular symptoms.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not that the Veteran's lumbar spine disability results in radicular symptoms.  If so, the examiner should render an opinion regarding the severity of the symptoms.     

The examiner should specifically address the findings of the October 2014 MRI that, at L3-L4, "there is mild disc bulge no more than a couple of millimeters, with very slight effacement of the ventral thecal sac.  There is mild facet arthropathy.  Disc bulge may abut exiting nerve root rightward."

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  Schedule a VA examination for the knees.  Testing should include active and passive motion, in both weight-bearing and non weight-bearing positions.  To the extent possible, the examiner should attempt to estimate what the missing range of motion findings would have been upon prior examinations in October 2014 and March 2015, based on the provided active motion findings.  If this cannot be accomplished, the examiner should explain why.  Examination should also estimate any additional limitation of motion on repeated movement, with pain, or during flare-ups, expressed in degrees of lost motion.  Additionally, all appropriate tests of instability should be conducted.

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




